Exhibit 99.1 FORIMMEDIATE RELEASE Financial Contact: Mike Knapp IDT Investor Relations Phone: (408) 284-6515 E-mail: mike.knapp@idt.com Press Contact: Graham Robertson IDT Worldwide Marketing Phone: (408) 284-2644 E-mail: graham.robertson@idt.com IDT REPORTS Q2 FISCAL YEAR 2 Q2 GAAP EPS of $0.32; Q2 GAAP EPS Continuing Operations of $0.06 Q2 Non-GAAP EPS Continuing Operations of $0.11 Repurchased Almost Four Million Shares SAN JOSE, Calif., Oct. 31, 2011 — Integrated Device Technology, Inc. (IDT®) (NASDAQ: IDTI), the Analog and Digital Company™ delivering essential mixed-signal semiconductor solutions, today announced results for the fiscal second quarter ended October 2, 2011. “During our fiscal second quarter, we continued to streamline operations and introduce innovative mixed-signal solutions for our three target markets communications infrastructure, cloud computing and consumer mobility,” said Dr. Ted Tewksbury, president and CEO of IDT.“Despite macroeconomic headwinds, we experienced strong sequential growth in Serial RapidIO® switches for wireless base stations and timing solutions for consumer devices, as well as robust design activity for new products.” “In order to sharpen our focus on our target vertical markets, we sold our image processing assets and initiated the divestiture of the remainder of our video business.This enables us to reduce total operating expenses while reallocating R&D resources to product categories with greater growth potential and profitability.Our disciplined approach to product portfolio management and expense control has enabled us to achieve stronger operating margins on lower revenue levels, positioning us to grow earnings when customer demand improves.” Recent Highlights IDT recently announced: · It has released the world's highest performance family of Gen 3 PCI Express® (PCIe) switches optimized for solid-state drive (SSD) storage arrays and cloud computing applications. · The industry’s lowest power DDR3 register for Dual In-Line Memory Modules (DIMMs) in high-efficiency data centers. · CoolRACTM technology a breakthrough power architecture for enterprise data centers that dramatically increases energy efficiency and lowers operating costs. · It has expanded its portfolio of CrystalFreeTM CMOS oscillators with the world’s first ultra low power +/-50 parts-per-million (ppm) CMOS oscillator family, as well as the world's first family of oscillators that support the requirements of 5Gbps Super-Speed USB 3.0 controller applications. · The industry's most flexible Universal Frequency Translators (UFTs) with industry-leading phase noise performance. · The addition of a low-jitter Voltage Controlled Surface Acoustic Wave (SAW) Oscillator (VCSO) for high-end optical networking and telecom applications. · It has released the industry's first integrated timing, thermal sensor and fan control solution for PC mobile platforms, digital video recorders (DVRs), set top boxes (STBs), Network Attached Storage (NAS) and enterprise Ethernet switches and routers · Design wins for its PCIe switch, Low-Power DDR3 register, Serial RapidIO switch, PCI Express to RapidIO bridge, and low-power dual port solutions. · It intends to sell its Hillsboro, Oregon wafer fabrication facility and related assets to Alpha and Omega Semiconductor Limited ("AOS", NASDAQ: AOSL). The following highlights the Company’s financial performance on both a GAAP and non-GAAP basis. During the quarter, IDT divested its HQV business to Qualcomm for approximately $60 million.Concurrent with this divestiture, the Company also made the decision to divest the remaining portion of its video business.For financial statement purposes, the remaining video business will be classified as assets held for sale and will be treated as discontinued operations as the Company seeks a buyer of the business.The GAAP results include certain costs, charges, gains and losses, which are excluded from non-GAAP results based on management’s determination that they are not directly reflective of ongoing operations. IDT has removed results from the video business from current and historical non-GAAP results.Non-GAAP results are not in accordance with GAAP and may not be comparable to non-GAAP information provided by other companies. Non-GAAP information should be considered a supplement to, and not a substitute for, financial statements prepared in accordance with GAAP. A complete reconciliation of GAAP to non-GAAP results from continuing operations is attached to this press release. · Revenue for the fiscal second quarter of 2012 was $138.3 million, compared with $159.6 million reported in the same period one year ago. · GAAP net income from continuing operations for the fiscal second quarter of 2012 was $8.4 million or $0.06 per diluted share, versus GAAP net income of $25.2 million or $0.16 per diluted share in the same period one year ago. Fiscal second quarter 2012 GAAP results include $4.6 million in acquisition and restructuring related charges and $4.3 million in stock-based compensation. · GAAP net income from discontinued operations for the September quarter was approximately $38.6 million or $0.26 per diluted share driven by a $46 million gain on the sale of HQV video processing business to Qualcomm which offset a $7.4 million loss generated by the video business unit. · Non-GAAP net income from continuing operations for the fiscal second quarter of 2012 was $16.7 million or $0.11 per diluted share, compared with non-GAAP net income from continuing operations of $35.0 million or $0.22 per diluted share reported in the same period one year ago. · GAAP gross profit for the fiscal second quarter of 2012 was $74.3 million, or 53.7 percent, compared with GAAP gross profit of $88.1 million, or 55.2 percent, in the same period one year ago. Non-GAAP gross profit for the fiscal second quarter of 2012 was $78.1 million, or 56.5 percent, compared with non-GAAP gross profit of $93.5 million, or 58.6 percent, reported in the same period one year ago. · GAAP R&D expense for the fiscal second quarter of 2012 was $39.6 million, compared with GAAP R&D expense of $38.0 million reported in the same period one year ago. Non-GAAP R&D expense for the fiscal second quarter of 2012 was $38.1 million, compared with non-GAAP R&D of $35.2 million in the same period one year ago. · GAAP SG&A expense for the fiscal second quarter of 2012 was $24.9 million, compared with GAAP SG&A expense of $25.6 million in the same period one year ago. Non-GAAP SG&A expense for the fiscal second quarter of 2012 was $22.6 million, compared with non-GAAP SG&A expense of $22.8 million in the same period one year ago. Webcast and Conference Call Information Investors can listen to a live or replay webcast of the Company’s quarterly financial conference call at http://www.IDT.com. The live webcast will begin at 1:30 p.m. Pacific time on October 31, 2011. The webcast replay will be available after 5 p.m. Pacific time on October 31, 2011. Investors can also listen to the live call at 1:30 p.m. Pacific time on October 31, 2011 by calling (877) 260-8900 or (612) 332-1210. The conference call replay will be available after 5 p.m. Pacific time on October 31, 2011 through 11:59 p.m. Pacific time on November 6, 2011 at (800) 475-6701 or (320) 365-3844. The access code is 219821. About IDT Integrated Device Technology, Inc., the Analog and Digital Company™, develops system-level solutions that optimize its customers’ applications. IDT uses its market leadership in timing, serial switching and interfaces, and adds analog and system expertise to provide complete application-optimized, mixed-signal solutions for the communications, computing and consumer segments. Headquartered in San Jose, Calif., IDT has design, manufacturing and sales facilities throughout the world. IDT stock is traded on the NASDAQ Global Select Stock Market® under the symbol “IDTI.” Additional information about IDT is accessible at www.IDT.com. Follow IDT on Facebook, LinkedIn, Twitter, and YouTube. Forward Looking Statements Investors are cautioned that forward-looking statements in this release, including but not limited to statements regarding demand for Company products, anticipated trends in Company sales, expenses and profits, involve a number of risks and uncertainties that could cause actual results to differ materially from current expectations. Risks include, but are not limited to, global business and economic conditions, fluctuations in product demand, manufacturing capacity and costs, inventory management, competition, pricing, patent and other intellectual property rights of third parties, timely development and introduction of new products and manufacturing processes, dependence on one or more customers for a significant portion of sales, successful integration of acquired businesses and technology, availability of capital, cash flow and other risk factors detailed in the Company’s Securities and Exchange Commission filings. The Company urges investors to review in detail the risks and uncertainties in the Company’s Securities and Exchange Commission filings, including but not limited to the Annual Report on Form 10-K for the fiscal year ended April 3, 2011. All forward-looking statements are made as of the date of this release and the Company disclaims any duty to update such statements. Non-GAAP Reporting The Company presents non-GAAP financial measures because the investor community uses non-GAAP results in its analysis and comparison of historical results and projections of the Company's future operating results. These non-GAAP results exclude restructuring-related costs, acquisition and divestiture-related charges, share-based compensation expense, results from discontinued operations and certain other expenses and benefits. Management uses these non-GAAP measures to manage and assess the profitability of the business.These non-GAAP results are also consistent with another way management internally analyzes IDT’s results and may be useful to investor community. The Company has reconciled non-GAAP results to the most directly comparable GAAP financial measures in the financial tables at the end of this press release. Reference to these non-GAAP results should be considered in addition to results that are prepared under general accepted accounting standards in the United States (GAAP), but should not be considered a substitute for results that are presented in accordance with GAAP. It should also be noted that IDT's non-GAAP information may be different from the non-GAAP information provided by other companies. ### IDT, PureTouch, PowerSmart, and the IDT logo are trademarks or registered trademarks of Integrated Device Technology, Inc. All other brands, product names and marks are or may be trademarks or registered trademarks used to identify products or services of their respective owners. INTEGRATED DEVICE TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended October 2, July 3, September October 2, September Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income Other income (expense), net ) 44 ) Income from continuing operations before income taxes Provision (benefit) for income taxes ) Net incomefrom continuing operations Discontinued operations: Gain from divestiture - - - Loss from discontinued operations ) Provision (benefit) for income taxes ) Net income (loss) from discontinued operations ) ) ) Net income $ Basic net income per share continuing operations $ Basic net loss per share discontinued operations ) ) ) Basic net income per share $ Diluted net income per share continuing operations $ Diluted net loss per share discontinued operations ) ) ) Diluted net income per share $ Weighted average shares: Basic Diluted INTEGRATED DEVICE TECHNOLOGY, INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended October 2, July 3, September October 2, September GAAP net income from continuing operations $ GAAP diluted net income per share continuing operations $ Acquisition related: Amortization of acquisition related intangibles Acquisition related costs (1) - - - Assets impairment (2) Fair market value adjustment to acquired inventory sold - - - Restructuring related: Severance and retention costs ) ) Facility closure costs (3) (5 ) 28 23 Fabrication production transfer costs (4) Other: Compensation expense (benefit)—deferred compensation plan (5) ) 56 ) Loss (gain) on deferred compensation plan securities (5) Stock-based compensation expense Tax effects of Non-GAAP adjustments (6) Non-GAAP net Income from continuing operations $ GAAP weighted average shares - diluted Non-GAAP adjustment Non-GAAP weighted average shares - diluted (7) Non-GAAP diluted net income per share continuing operations $ GAAP gross profit $ Acquisition and divestiture related: Amortization of acquisition related intangibles Acquisition related costs (1) - 5 Assets impairment (2) Fair market value adjustment to acquired inventory sold - - Restructuring related: Severance and retention costs - ) - ) Facility closure costs (3) (4
